Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 1 of 50 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

LIGHTHOUSE FELLOWSHIP CHURCH, )
                                     )
                       Plaintiff,    )
                                     )
v.                                   )            Case No. ________________
                                     )
RALPH NORTHAM, in his                )
official capacity as Governor of the )
Commonwealth of Virginia,            )
                                     )
                       Defendant.    )

              VERIFIED COMPLAINT FOR DECLARATORY RELIEF,
             TEMPORARY RESTRAINING ORDER, PRELIMINARY AND
               PERMANENT INJUNCTIVE RELIEF, AND DAMAGES

       For its Verified Complaint against Defendant, RALPH NORTHAM, in his official capacity

as Governor of the Commonwealth of Virginia (“Governor Northam” or the “Commonwealth”),

Plaintiff, LIGHTHOUSE FELLOWSHIP CHURCH (“Lighthouse”), alleges and avers as follows:

            URGENCIES JUSTIFYING TEMPORARY RESTRAINING ORDER

       1.     In its Prayer for Relief, infra, and in the contemporaneously filed Motion for

Temporary Restraining Order (TRO), Lighthouse seeks a TRO restraining enforcement against

Lighthouse of the various COVID-19 orders issued by Governor Northam and other

Commonwealth officials purporting to prohibit Lighthouse, on pain of criminal sanctions, from

gathering at Lighthouse for worship services of more than 10 people, regardless of whether

Lighthouse meets or exceeds the social distancing and hygiene guidelines pursuant to which the

Commonwealth disparately and discriminatorily allows so-called “essential” commercial and non-

religious entities (e.g., beer, wine, and liquor stores, warehouse clubs, and ‘big box’ and
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 2 of 50 PageID# 2



‘supercenter’ stores) to accommodate large crowds and masses of persons without scrutiny or

numerical limit.

          2.   As shown in the verified allegations below, Governor Northam’s Executive Orders

relating to COVID-19 have been interpreted, applied, and enforced, including against the pastor

of Lighthouse, such that police officers in the Commonwealth of Virginia have visited Virginia

churches, such as Lighthouse, threatened to impose, and in the case of Lighthouse, actually

imposed criminal sanctions against religious gatherings that included 16 people, only 6 more

than Governor Northam’s 10-person restriction, even though these 16 people were separated

by more than six feet in the 225-seat sanctuary, far exceeding government social distancing

and personal hygiene recommendations.

          3.   At around the same time as Governor Northam’s Executive Orders surrounding

COVID-19 were being used to impose criminal sanctions on Lighthouse’s pastor, officials in other

jurisdictions had similarly threatened to impose criminal sanctions on other religious gatherings.

In Louisville, Kentucky, for example, the government threatened to use police to impose criminal

sanctions on those individuals found in violation of similar COVID-19 orders and threatened to

impose various sanctions on individuals found in violation of such orders. The United States

District Court for the Western District of Kentucky found that the mere threat of such criminal

sanction warranted a TRO. See On Fire Christian Center, Inc. v. Fischer, No. 3:20-cv-264-JRW,

2020 WL 1820249 (W.D. Ky. Apr. 11, 2020). The On Fire TRO enjoined the Mayor of Louisville

from “enforcing, attempting to enforce, threatening to enforce, or otherwise requiring

compliance with any prohibition on drive-in church services at On Fire.” Id. at *1 (emphasis

added).

          4.   Yet, what the government in Louisville only threatened to do, Governor Northam

and police officers in the Commonwealth of Virginia actually did to Lighthouse on April 5, 2020.

                                                2
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 3 of 50 PageID# 3



Pursuant to Governor Northam’s Executive Order prohibiting the in-person gathering of more than

10 individuals, the Town of Chincoteague Police Department actually issued a criminal citation

and summons to Pastor Kevin Wilson of Lighthouse (“Pastor Wilson”) for the sole act of holding

a church service in the Commonwealth of Virginia. In addition to that actually imposed criminal

sanction, officials in the Commonwealth threatened to impose similar criminal sanctions on

Lighthouse, its pastor, and each and every member and/or attendee who dared visit the Lighthouse

Fellowship Church’s service on Easter Sunday or any other worship service held while Governor

Northam’s orders are in effect.

       5.      In fact, the Virginia State Police—acting under the direction of Governor

Northam’s orders—have publicly declared that they would enforce the Governor’s orders and have

threatened to impose criminal sanctions on those found in violation of them.

       6.      Additionally, the Governor of Kansas had imposed a virtually identical restriction

on religious gatherings in Kansas, stating that “gatherings” of more than 10 individuals are

prohibited, including religious gatherings. On April 18, 2020, the United States District for the

District of Kansas issued a TRO enjoining Kansas officials from enforcing its discriminatory

prohibition on religious gatherings and required the government to treat “religious” worship

services the same as other similar gatherings that are permitted. See First Baptist Church. v. Kelly,

No. 20-1102-JWB, 2020 WL 1910021, *6–7 (D. Kan. Apr. 18, 2020) [hereinafter First Baptist].

The First Baptist TRO specifically stated that the government’s disparate treatment of religious

gatherings was a violation of the Free Exercise Clause because it showed that “religious activities

were specifically targeted for more onerous restrictions than comparable secular activities,”

and that the churches had shown irreparable harm because they would “be prevented from

gathering for worship at their churches” during the pendency of the executive order. Id. at *7–8

(emphasis added).

                                                 3
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 4 of 50 PageID# 4



       7.      In discussing the Kansas orders—which imposed a 10-person limit on in-person

gatherings just as the Governor Northam orders here—the court said that specifically singling out

religious gatherings for disparate treatment while permitting other non-religious activities

“show[s] that these executive orders expressly target religious gatherings on a broad scale and are,

therefore, not facially neutral,” First Baptist, 2020 WL 1910021, at *7, and—much like here—

“churches and religious activities appear to have been singled out among essential functions for

stricter treatment. It appears to be the only essential function whose core purpose—association

for the purpose of worship—had been basically eliminated.” Id. (emphasis added). Thus, the

court found that a TRO was necessary and that Kansas should be enjoined from enforcing its

orders’ disparate terms against churches. Indeed, “it goes without saying that the government

could not lawfully expressly prohibit individuals from meeting together for religious

services.” Id. at *6 (emphasis added).

       8.      Lighthouse’s members were also threated with criminal sanctions and penalties if,

at any time, the number of individuals attending worship services at Lighthouse exceeded 10

individuals, and regardless of whether social distancing, enhanced sanitization, and personal

hygiene practices were followed. Because of the government threat of criminal sanction,

Lighthouse was forced not to host services on Easter Sunday, its most treasured day in Christianity.

       9.      The Commonwealth has purported to direct all churches to host online services,

drive-thru, drive-in, and/or parking lot services. Lighthouse is a small congregation without the

resources or equipment to broadcast its worship services online or conduct parking lot or drive-in

services. Moreover, even if Lighthouse had such capabilities, many of the members it serves are

recovering drug addicts, former prostitutes, and others simply trying to put their lives together,

who do not have the resources to watch worship services over the Internet. To those members,

Lighthouse is their only family, and assembling with their church family is everything.

                                                 4
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 5 of 50 PageID# 5



          10.   Absent emergency relief from this Court, Lighthouse, its pastor, and all members

and/or attendees will suffer immediate and irreparable injury from the threat of criminal

prosecution for the mere act of engaging in the free exercise of religion and going to church.

Indeed, if Lighthouse, its pastor, or its members do not subscribe to what Governor Northam

has prescribed as orthodox in a worship service, they risk becoming criminals in the

Commonwealth. A temporary restraining should issue.

                                       INTRODUCTION

          11.   Due to the unprecedented nature of the 2019 novel coronavirus disease

(COVID-19) and the indisputable health tragedy the disease has wrought on our great Republic

and those victims suffering under its yoke, there are those who may find it “tempting to hold that

First Amendment rights should acquiesce to national security in this instance.” Tobey v. Jones,

706 F.3d 379, 393 (4th Cir. 2013). One could be forgiven for hastily reaching such a conclusion

in such uncertain times, but “our Forefather Benjamin Franklin warned against such a temptation

by opining that those who can give up essential liberty to obtain a little temporary safety, deserve

neither liberty nor safety.” Id.

          12.   When the great American experiment was first implemented, our revered Founders

took pains to note that the Constitution—and all of the rights it recognized and enshrined—was

instituted “in order to form a more perfect Union, establish Justice, insure domestic Tranquility,

provide for the common defense, promote the general Welfare, and secure the Blessings of

Liberty to ourselves and our Posterity.” U.S. Const. Pmbl. (emphasis added). To this very day,

“we continue to strive toward ‘[that] more perfect union.’” Smith v. City of New Smyrna Beach,

No. 6:110cv01110-Orl-37KRS, 2013 WL 5230659, *1 (M.D. Fla. Sept. 16, 2013). That work is

not easy, and governments acting in good faith can and sometimes do miss the mark. This is such

a case.

                                                 5
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 6 of 50 PageID# 6



       13.     Recognizing that times of crisis would arise, that such times might lead

governments to seek to repress precious freedoms, and that the Republic’s survival depended upon

defeating such repressive instincts, the genius of our founding document is that it placed explicit

protections into the text of the Bill of Rights. And, importantly, “[o]ur Bill of Rights placed our

survival on firmer ground—that of freedom, not repression.” Konigsberg v. State Bar of

California, 366 U.S. 36, 79 (1961) (Black, J., dissenting).

       14.     During times of national crisis, such as the current uncertainty arising from

COVID-19, “the fog of public excitement obscures the ancient landmarks set up in our Bill of

Rights.” American Communist Ass’n, C.I.O. v. Douds, 339 U.S. 382, 453 (1950) (Black, J.,

dissenting). But, where the fog of public excitement is at its apex, “the more imperative is the need

to preserve inviolate the constitutional rights of free speech, free press and free assembly.” De

Jonge v. Oregon, 299 U.S. 353, 365 (1937). Without doubt, “[t]herein lies the security of the

Republic, the very foundation of constitutional government.” Id.

       15.     It is beyond cavil that our commitment to our founding principles is most tested

and best calculated during times of crisis and uncertainty. Indeed, “[t]imes of crisis take the truest

measure of our commitment to constitutional values. Constitutional values are only as strong as

our willingness to reaffirm them when they seem most costly to bear.” Hartness v. Bush, 919

F.2d 170, 181 (D.C. Cir. 1990) (Edwards, J., dissenting) (emphasis added). Our willingness to

reaffirm our staunch commitment to our fundamental freedoms is imperative to the very survival

of the American experiment. For, “[h]istory reveals that the initial steps in the erosion of individual

rights are usually excused on the basis of an ‘emergency’ or threat to the public. But the ultimate

strength of our constitutional guarantees lies in the unhesitating application in times of crisis

and tranquility alike.” United States v. Bell, 464 F.2d 667, 676 (2d Cir. 1972) (Mansfield, J.,

concurring) (emphasis added).

                                                  6
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 7 of 50 PageID# 7



       16.     Lighthouse brings this case to restrain the troubling transgression of its fundamental

and cherished liberties wrought by the imposition of Governor Northam’s orders surrounding

COVID-19. Lighthouse seeks not to discredit or discard the government’s unquestionable interest

in doing that task for which it was instituted—protecting the citizenry. But, as is often true in times

of crisis, Lighthouse respectfully submits that in an effort to uphold his sworn duties Governor

Northam has stepped over a line the Constitution does not permit. Because of that, Lighthouse

brings this action to ensure that this Court safeguards the cherished liberties for which so many

have fought and died. For, “[i]f the provisions of the Constitution be not upheld when they

pinch as well as when they comfort, they may as well be discarded.” Home Bldg. & Loan Ass’n

v. Blaisdell, 290 U.S. 398, 483 (1934) (Sutherland, J., dissenting) (emphasis added). Lighthouse

prays unto the Court that it not permit the cherished and fundamental liberties enshrined in the

Constitution to be another tragic casualty of COVID-19.

                                             PARTIES

       17.     Plaintiff, LIGHTHOUSE FELLOWSHIP CHURCH (“Lighthouse” or the

“Church”), is a subsidiary of Living Hope Ministries of the Eastern Shore, Inc., a Maryland non-

stock religious corporation incorporated under the laws of Maryland. Lighthouse’s principle place

of business is 6329 Maddox Blvd., Chincoteague Island, Virginia 23336.

       18.     Defendant, RALPH NORTHAM, in his official capacity as Governor of the

Commonwealth of Virginia (“Governor Northam” or the “Commonwealth”), is responsible for

enacting and enforcing the COVID-19 Executive Orders and other Orders at issue in this litigation.

Governor Northam is sued in his official capacity.

                                 JURISDICTION AND VENUE

       19.     This action arises under the First and Fourteenth Amendments to the United States

Constitution and is brought pursuant to 42 U.S.C. § 1983. This action also arises under the

                                                  7
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 8 of 50 PageID# 8



Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §2000cc, et seq. This action also

arises under Article I, Sections 1, 7, 12, and 16 the Constitution of Virginia. This action also arises

under the Virginia Act for Religious Freedom, Va. Code § 57-1, et seq.

          20.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1343,

and 1367.

          21.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Lighthouse’s claims occurred in this

district.

          22.   This Court is authorized to grant declaratory judgment under the Declaratory

Judgment Act, 28 U.S.C. § 2201-02, implemented through Rule 57 of the Federal Rules of Civil

Procedure, and is authorized to grant a temporary restraining order and injunctive relief pursuant

to Rule 65 of the Federal Rules of Civil Procedure.

          23.   This Court is authorized to grant Lighthouse’s prayer for relief regarding costs,

including a reasonable attorney’s fee, pursuant to 42 U.S.C. § 1988 and Va. Code § 57-2.02(D).

                                  GENERAL ALLEGATIONS

          A.    GOVERNOR NORTHAM’S EXECUTIVE ORDERS AND RELATED
                ORDERS FROM THE COMMONWEALTH OF VIRGINIA.

          24.   On March 12, 2020, in response to COVID-19, Governor Northam issued

Executive Order 51, which declared a state of emergency in the Commonwealth of Virginia. A

true and correct copy of Executive Order 51 is attached hereto as EXHIBIT A and incorporated

herein.

          25.   In Executive Order 51, Governor Northam stated that COVID-19 represents “a

communicable disease of public health threat” and directed various government agencies to

implement certain restrictions and orders to facilitate the Commonwealth’s response.



                                                  8
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 9 of 50 PageID# 9



         26.   On March 23, 2020, Governor Northam issued Executive Order 53 prohibiting “all

public and private in person gatherings of more than 10 individuals.” Executive Order 53 was

subsequently amended on April 15, 2020. A true and correct copy of Executive Order 53 is

attached hereto as EXHIBIT B and incorporated herein.

         27.   In Executive Order 53, though purporting to prohibit “all public and private in

person gatherings of more than 10 individuals,” permits crowds and masses of persons to gather

at certain businesses deemed “essential,” including “[b]eer, wine, and liquor stores,” “department

stores,” “[h]ome improvement, hardware, and building material” stores, and other designated

“essential” businesses.

         28.   Businesses deemed “essential” are permitted to continue operations subject to the

requirement—but only “to the extent possible”—that they “adhere to social distancing

recommendations, enhanced sanitizing practices on common surfaces,” and other measures

recommended by various government agencies.

         29.   On March 30, 2020, Governor Northam issued Executive Order 55, which further

expanded on the restrictions imposed in Executive Order 53, and purported to require all

individuals in the Commonwealth to stay at home. A true and correct copy of Executive Order 55

is attached hereto as EXHIBIT C and incorporated herein.

         30.   In Executive Order 55, Governor Northam stated that “[a]ll individuals in Virginia

shall remain at their place of residence” except in the circumstances specifically permitted in the

order.

         31.   Executive Order 55 reiterated that “[a]ll public and private in-person gatherings of

more than ten individuals are prohibited. This includes parties, celebrations, religious, or other

social events.” (Emphasis added.)




                                                9
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 10 of 50 PageID# 10



         32.   Despite its absolute prohibitions on “religious” gatherings, Executive Order 55

permits all “essential” retail businesses to continue operating with no limit on the number of

persons who may be physically present inside such businesses while following distancing and

sanitizing practices (if possible), and permits all “non-essential” retail businesses to continue

operating with no limit on the number of employees and other non-customer persons who may be

physically present inside such businesses while following distancing and sanitizing practices (if

possible).

         33.   Executive Order 55 states that any violation of Governor Northam’s executive

orders constitutes a criminal offense subject to criminal penalties under the Code of Virginia.

         34.   On April 1, 2020, pursuant to Executive Orders 53 and 55, the Virginia State Police

issued a press release outlining its enforcement practices for the COVID-19 orders. A true and

correct copy of the Virginia State Police April 1 News Release is attached hereto as EXHIBIT D

and incorporated herein.

         35.   In its release, the Virginia State Police confirmed the “[p]rohibition on all public

and private in-person, indoor and outdoor gatherings of more than 10 individuals,” and confirmed

that violation of the Executive Orders from Governor Northam “can result in an individual(s) or

business being charged with a class one misdemeanor, which carries up to a year in jail and $2,500

fine.”

         36.   On April 7, 2020, the Office of Diversity, Equity, and Inclusion in the Office of the

Governor of Virginia issued a “Faith Communities Guidance Document,” which purported to

outline what is permissible for religious services. A true and correct copy of the Faith Communities

Guidance Document is attached hereto as EXHIBIT E and incorporated herein.

         37.   Despite the fact that Executive Order 55 permits businesses deemed “essential” to

operate without limitation on the number of persons who may be physically present and businesses

                                                10
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 11 of 50 PageID# 11



deemed “non-essential” to operate without limitation on the number of employees and non-

customer persons who may be physically present—even if it is not possible for such “essential”

and “non-essential” businesses to comply with social distancing and sanitization guidelines—the

Faith Communities Guidance Document confirms that Executive Order 55:

              a. prohibits any in-person religious gatherings that include more than 10 people;

              b. prohibits more than 10 employees or other persons to lead or support any

                  “drive-in,” “drive-through,” or “parking lot” religious service, even if outside;

                  and

              c. dictates that sacramental and other religious practices “must be strictly limited”

                  to avoid personal contact and observe social distancing (emphasis added).

       38.    Lighthouse hereinafter refers to Executive Order 51, Executive Order 53, Executive

Order 55, the Virginia State Police April 1 Enforcement Announcement, and the Governor’s Faith

Communities Guidance Document (EXHBITS A-E) collectively as the “GATHERING

ORDERS.”

       B.     THE COMMONWEALTH’S ENFORCEMENT                                OF     GOVERNOR
              NORTHAM’S GATHERING ORDERS.

       39.    On April 5, 2020, Lighthouse held a worship service at its church property in

Chincoteague Island, Virginia, with 16 individuals attending, only 6 people over Governor

Northam’s 10-person restriction.

       40.    Forty-five minutes prior to the service on April 5, 2020, and without any knowledge

of how many individuals would attend such service at Lighthouse, a uniformed officer with the

Town of Chincoteague Police Department entered Lighthouse’s building to see whether

Lighthouse was hosting a religious service.




                                               11
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 12 of 50 PageID# 12



       41.     The police officer never requested to speak with the pastor or with any leadership

of the church. Upon entering the building at Lighthouse, the officer merely demanded that there

be no more than 10 people and that all must be spaced six feet apart.

       42.     The officer spoke to a member of Lighthouse, Donald Morley, who is also a

member of the Lighthouse Board of Directors.

       43.     The officer exhibited hostility and unprofessionalism while speaking with Mr.

Morley, demanding that he provide some sort of response to the officer’s demands. The officer’s

unprovoked hostile and threatening statements included, “I don’t like the way you’re looking at

me,” and, “You don’t want to open up this can of worms.”

       44.     Not understanding what the problem was at Lighthouse, Mr. Morley drove to the

police headquarters for the Town of Chincoteague and asked to speak with the Chief of Police,

R.K. Fisher.

       45.     Mr. Morley was informed that Chief Fisher was not present, so Mr. Morley

informed the police dispatcher on duty about what had occurred at Lighthouse that morning.

       46.     After speaking with the dispatcher, Mr. Morley returned to Lighthouse for the

worship service.

       47.     At the conclusion of the April 5 worship service, two additional uniformed officers

from the Town of Chincoteague Police Department arrived at Lighthouse and entered the building.

Those officers entered the building in gloves and masks.

       48.     Pastor Wilson spoke to the officers about their concerns, and immediately thereafter

was given a criminal citation and summons by Patrolman First Class John R. Carmody of the Town

of Chincoteague Police Department. A true and correct copy of Pastor Wilson’s summons is

attached hereto as EXHIBIT F and incorporated herein.




                                                12
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 13 of 50 PageID# 13



        49.     The criminal citation and summons for Pastor Wilson charged him with violating

Va. Code § 44-146.17, for violating Governor Northam’s GATHERING ORDERS prohibiting

religious gatherings. The statute makes it a Class 1 misdemeanor to violate an executive order that

declares it has the full force and effect of law.

        50.     Governor Northam’s GATHERING ORDERS purport to declare that they have the

full force and effect of law under the Code of Virginia.

        51.     Pastor Wilson inquired of the Town of Chincoteague Police Department whether,

if Lighthouse held a religious worship service on Easter Sunday, he would be further criminally

cited, and PFC Carmody informed Pastor Wilson that should Lighthouse host an Easter Service

with more than 10 people, every person at the Easter Service would be given a criminal citation

and summons.

        52.     PFC Carmody also informed Pastor Wilson that should Lighthouse host any further

“religious” gatherings with more than 10 people, every person at such a gathering or service

would be given a criminal citation and summons.

        53.     Pastor Wilson’s criminal prosecution is now pending in the General District Court

for the County of Accomack in Virginia, Case No. GC20002594-00.

        C.      LIGHTHOUSE’S CHURCH SERVICES COMPLIED WITH SOCIAL
                DISTANCING AND PERSONAL HYGIENE RECOMMENDATIONS.

        54.     To comply with the CDC and other governmental social distancing and personal

hygiene guidelines imposed by Governor Northam’s GATHERING ORDERS (i.e., “to the extent

possible” for exempted businesses) for its April 5 Sunday worship service, Lighthouse executed

stringent social distancing and personal hygiene protocols, including extensive and enhanced

sanitizing of common surfaces in Lighthouse’s building prior to the service, requiring attendees to




                                                    13
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 14 of 50 PageID# 14



remain at least six feet apart and use hand sanitizer prior to entering and during movement inside

Lighthouse’s building.

       55.     Lighthouse’s church building has a total occupancy limit of 293 individuals by

virtue of the government’s fire inspection, and its sanctuary where its worship services are held

typically seats approximately 225 persons.

       56.     On April 5, the date Pastor Wilson was given a criminal citation and summons for

violating Governor Northam’s GATHERING ORDERS, Lighthouse only had 16 individuals in

attendance, representing approximately thirteen percent (7%) of its seating capacity, and only five

percent (5%) of the overall capacity.

       57.     Lighthouse’s social distancing, personal hygiene, and enhanced sanitizing practices

complied with all of the recommended practices for “essential” and “non-essential” businesses that

are permitted to continue to operate with more than 10 people present, and more than exceeded

those of some businesses currently operating within the Commonwealth, and Lighthouse plans to

continue such practices for all worship services held during the COVID-19 period.

       D.      GOVERNOR NORTHAM’S                    UNEQUAL       TREATMENT          OF    NON-
               RELIGIOUS GATHERINGS.

       58.     In publicly released photographs from Governor Northam’s own thrice-weekly

press conferences, even he does not abide by his 10-person limitation on “in-person” gatherings.




                                                14
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 15 of 50 PageID# 15




Associated Press, Nation’s Only Doctor Governor Offers Sober Voice on Virus (April 9, 2020),

available at https://wtop.com/virginia/2020/04/nations-only-doctor-governor-offers-sober-voice-

on-virus/ (last visited April 21, 2020) (showing photograph of Governor Northam’s press

conference on April 8, 2020).

       59.     Throughout the Commonwealth, as Lighthouse is prohibited from having

“religious” gatherings, the parking lots of local businesses deemed “essential” contained numerous

cars as shown below, and the cars’ occupants were not engaging in the social distancing

purportedly required of “drive-in” church services under the GATHERING ORDERS, but were

nevertheless being permitted to enter such businesses without threat of (or actual) criminal sanction



                                                 15
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 16 of 50 PageID# 16



like that imposed on Lighthouse’s Pastor Wilson. One such example is from Lowe’s, which is

deemed essential under the GATHERING ORDERS, and at the time of visit had 162 cars in the

parking lot:




   (Declaration of Richard L. Mast (“Mast Declaration”), attached hereto as EXHIBIT G, ¶7).

       60.     Likewise, as shown below, Walmart Supercenters and Target Stores, also deemed

essential under the GATHERING ORDERS, are not abiding by the standards imposed on

Lighthouse’s “religious” gatherings, and the cars’ occupants were not engaging in the social

distancing purportedly required of “drive-in” church services under the GATHERING ORDERS,



                                             16
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 17 of 50 PageID# 17



but were nevertheless being permitted to enter such businesses without threat of (or actual)

criminal sanction like that imposed on Lighthouse’s Pastor Wilson:




                                              17
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 18 of 50 PageID# 18



(Mast Decl. ¶¶8-9 (noting that there were 268 cars in the WalMart parking lot at the time of his

visit and 156 cars in the Target parking lot).

       61.     Similarly, workers deemed “essential” under Governor Northam’s GATHERING

ORDERS have engaged in their regular operations without following the mandated social

distancing protocols imposed on Lighthouse’s in-person religious gathering.

       62.     Additionally, at around the same time as Lighthouse’s Pastor Wilson was being

subjected to criminal penalties for his “religious” gathering of more than 10 people, local

businesses deemed “essential” were permitted to accommodate customers that were not engaging

in the same social distancing protocols that Lighthouse members and attendees followed during

the April 5 church service.

       E.      LESS RESTRICTIVE ALTERNATIVES                        ARE      AVAILABLE         TO
               GOVERNOR NORTHAM.

       63.     Despite Governor Northam’s insistence that in-person religious gatherings of more

than 10 people cannot continue because they would spread COVID-19, the Commonwealth has

failed to consider other, substantially less restrictive alternatives to an absolute prohibition on

“religious” gatherings.

       64.     Like the Commonwealth of Virginia, the State of Florida has issued stay-at-home

executive orders and required the closure of all so-called “non-essential” businesses without

unnecessarily discriminating against religious gatherings. On April 1, 2020, Florida Governor Ron

DeSantis issued Executive Order 20-91, which included “religious services conducted in

churches, synagogues, and houses of worship” as essential activities permitted to continue

subject to social distancing and personal hygiene guidelines. A true and correct copy of Florida

Executive Order 20-91 is attached hereto as EXHIBIT H and incorporated herein.




                                                 18
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 19 of 50 PageID# 19



       65.     The State of Indiana has likewise issued stay-at-home executive orders and required

the closure of all so-called “non-essential” businesses without unnecessarily discriminating against

religious gatherings. Governor Eric. J. Holcomb’s Executive Order 20-08 declared that “[r]eligious

facilities, entities and groups, and religious gatherings” are essential and may continue to operate

provided they follow appropriate social distancing and personal hygiene practices. A true and

correct copy of Indiana’s Executive Order 20-08 is attached hereto as EXHIBIT I and

incorporated herein.

       66.     The State of Arizona, in Executive Order 2020-18, classified religious services as

essential and also permitted them to meet provided social distancing and personal hygiene

practices were followed. A true and correct copy of Arizona Executive Order 2020-18 is attached

hereto as EXHIBIT J and incorporated herein.

       67.     The State of Alabama, in its final Order of the State Health Officer Suspending

Certain Public Gatherings Due to Risk of Infection by COVID-19, issued April 3, 2020, exempts

individuals attending religious worship services in person subject to certain requirements and

permits “drive-in” worship services without limitation. A true and correct copy of the Alabama

Order is attached hereto as EXHIBIT K and incorporated herein.

       68.     The State of Arkansas has likewise exempted “places of worship” from its

Executive Order 20-13 imposing restrictions to prevent the spread of COVID-19, provided that

they engage in adequate social distancing and personal hygiene practices. A true and correct copy

of the Arkansas Executive Order is attached hereto as EXHIBIT L and incorporated herein.

       69.     The State of Connecticut has similarly shown that other, less restrictive alternatives

are available. In Executive Order No. 7N, Governor Ned Lamont permitted religious services to

continue to meet, but limited their in-person gatherings to 50 people, as opposed to the six-person




                                                19
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 20 of 50 PageID# 20



limit applicable to other gatherings. A true and correct copy of the Connecticut Executive Order

No. 7N is attached hereto as EXHIBIT M and incorporated herein.

        70.     The State of Texas has likewise issued certain COVID-19 orders, but has provided

explicit protections to religious gatherings and issued directives outlining the protection for

religious freedom, even in these times of uncertainty. A true and correct copy of the Texas

Guidance for Houses of Worship is attached hereto as EXHIBIT N and incorporated herein. In

that Guidance, Texas notes that religious assemblies and houses of worship are “essential services”

and that in-person gatherings are permissible if social distancing and personal hygiene practices

are followed.

        71.     Numerous other states have similarly permitted religious gatherings to be treated

equally with non-religious gatherings.

        72.     As these other states have demonstrated, Governor Northam can continue to pursue

the Commonwealth’s objective of preventing the spread of COVID-19 without unnecessarily

treating religious gatherings in a discriminatory manner, and the Commonwealth has numerous

other, less restrictive alternatives available to it to do so.

        73.     Governor Northam has neither tried without success nor considered and ruled

out for good reason these less restrictive alternatives.

        74.     Governor Northam has constitutionally permissible alternatives available, but has

failed to attempt to achieve the Commonwealth’s purported goals without unnecessarily interfering

with constitutionally protected activities.

        F.      IRREPARABLE INJURY TO LIGHTHOUSE FROM GOVERNOR
                NORTHAM’S GATHERING ORDERS.

        75.     Despite following all social distancing and personal hygiene protocols

recommended by the CDC and specified in the GATHERING ORDERS, Lighthouse has been



                                                    20
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 21 of 50 PageID# 21



explicitly targeted, singled out, and punished for participating in an in-person religious gathering

when exempted commercial and non-religious entities may accommodate gatherings, crowds, and

masses of people without numeric limitation, and without targeting or punishment by the

government.

        76.     As a result of Governor Northam’s GATHERING ORDERS, Lighthouse has

suffered and is suffering irreparable injury by having its Pastor criminally sanctioned and all

attendees of future services threatened with similar criminal sanction.

        77.     As a result of Governor Northam’s GATHERING ORDERS, Lighthouse has

suffered and is suffering irreparable injury by being prohibited from engaging in its

constitutionally and statutorily protected rights of free exercise, assembly, and speech.

        78.     As a result of Governor Northam’s GATHERING ORDERS, Lighthouse has

suffered and is suffering irreparable injury by the infringement of its constitutionally protected

right to be free from government hostility toward religion.

        79.     As a result of the Governor Northam’s GATHERING ORDERS and the explicit

threats from the Town of Chincoteague Police Department, Lighthouse has suffered and is

suffering irreparable injury by the continuing threat of criminal sanctions Lighthouse’s Pastor

Wilson and members/attendees for merely exercising their constitutionally protected freedoms.

        80.     Due to the explicit threats of Governor Northam’s GATHERING ORDERS, the

announcements by the Virginia State Police, and the statements of police officers in the

Commonwealth of Virginia, Lighthouse has been forced to self-censor, cease its religious worship

services, and violate its sincerely held religious beliefs.




                                                  21
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 22 of 50 PageID# 22



       G.      LIGHTHOUSE’S ATTEMPTS TO SECURE RELIEF WITHOUT
               JUDICIAL INTERVENTION WERE IGNORED AND FURTHER
               ATTEMPTS TO NOTIFY THE COMMONWEALTH ARE FUTILE AND
               IMPRACTICAL BEFORE THIS SUNDAY.

       81.     On April 22, 2020, prior to the commencement of the instant action, Lighthouse’s

counsel sent by email a demand letter to Governor Northam, with copies to state and local police

and other officials, in which Lighthouse’s counsel demanded, by 5:00 P.M. on April 23, written

confirmation that the Commonwealth has withdrawn the ban on religious gatherings over 10

people embodied in the GATHERING ORDERS, will allow individuals to attend church services

at Lighthouse in an equal manner with other essential and non-essential business permitted to

exceed 10-person gathering limitations provided certain social distancing and personal hygiene

practices are followed, and will cease enforcement of any church gathering ban against members

and/or attendees of Lighthouse church services. A true and correct copy of the demand letter is

attached hereto as EXHIBIT O. No written response from Governor Northam’s office was

received by the requested deadline, or at any time prior to the filing of this Verified Complaint.

       82.     The failure of Governor Northam or his officials to confirm withdrawal or cessation

of enforcement of the discriminatory 10-person gathering ban for religious services in the

GATHERING ORDERS and applied to Lighthouse and its pastor shows that Lighthouse’s

irreparable injury to its constitutionally protected freedoms is ongoing.

       83.     The failure of Governor Northam or his officials to respond to Lighthouse’s

communication also shows that notice and an opportunity to respond to this lawsuit cannot be

effectuated, and would be futile, prior to this Sunday’s worship activities at Lighthouse, when the

Commonwealth and/or other government officials will again interfere with the constitutional

liberties of Lighthouse and its members absent a temporary restraining order from this Court.




                                                 22
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 23 of 50 PageID# 23



                                 CONSTITUTIONAL CLAIMS

                   COUNT I—THE GATHERING ORDERS VIOLATE
                PLAINTIFF’S RIGHT TO FREE EXERCISE OF RELIGION
                         UNDER THE FIRST AMENDMENT

       84.     Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

       85.     The Free Exercise Clause of the First Amendment to the United States Constitution,

as applied to the states by the Fourteenth Amendment, prohibits the Commonwealth from

abridging Lighthouse’s rights to free exercise of religion.

       86.     Lighthouse has sincerely held religious beliefs that Scripture is the infallible,

inerrant word of the Lord Jesus Christ, and that it is to follow its teachings.

       87.     Lighthouse has sincerely held religious beliefs, rooted in Scripture’s commands

(e.g., Hebrews 10:25), that followers of Jesus Christ are not to forsake the assembling of

themselves together, and that they are to do so even more in times of peril and crisis. Indeed, the

entire purpose of the Church (in Greek “ekklesia,” meaning “assembly”) is to assemble together

Christians to worship Almighty God.

       88.     The GATHERING ORDERS, on their face and as applied, target Lighthouse’s

sincerely held religious beliefs by prohibiting religious gatherings.

       89.     The GATHERING ORDERS, on their face and as applied, impermissibly burden

Lighthouse’s sincerely held religious beliefs, compel Lighthouse to either change those beliefs or

to act in contradiction to them, and force Lighthouse to choose between the teachings and

requirements of its sincerely held religious beliefs in the commands of Scripture and the

Commonwealth’s imposed value system.




                                                  23
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 24 of 50 PageID# 24



        90.     The GATHERING ORDERS, on their face and as applied, place Lighthouse in an

irresolvable conflict between compliance with the GATHERING ORDERS and its sincerely held

religious beliefs.

        91.     The GATHERING ORDERS, on their face and as applied, put substantial pressure

on Lighthouse to violate its sincerely held religious beliefs by ignoring the fundamental teachings

and tenets of Scripture concerning the assembling of Believers.

        92.     The GATHERING ORDERS, on their face and as applied, are neither neutral nor

generally applicable, but rather specifically and discriminatorily target the religious beliefs,

speech, assembly, and viewpoint of Lighthouse.

        93.     The GATHERING ORDERS, on their face and as applied, constitute a substantial

burden on Lighthouse’s sincerely held religious beliefs.

        94.     The Commonwealth lacks a compelling, legitimate, or rational interest in the

GATHERING ORDERS’ application of different standards for churches and religious gatherings

than those applicable to exempted businesses or non-religious entities.

        95.     Even if the GATHERING ORDERS’ restriction on religious gatherings were

supported by a compelling interest, which it is not, they are not the least restrictive means to

accomplish the government’s purported interest.

        96.     The GATHERING ORDERS, on their face and as applied, fail to accommodate

Lighthouse’s sincerely held religious beliefs.

        97.     The GATHERING ORDERS, on their face and as applied, specifically target

Lighthouse’s sincerely held religious beliefs and set up a system of individualized exemptions that

permits certain other similarly situated businesses or non-religious entities to continue operations

under certain guidelines while prohibiting religious gatherings, such as Lighthouse’s church and

worship services, from operating with similar guidelines.

                                                 24
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 25 of 50 PageID# 25



        98.     The GATHERING ORDERS, on their face and as applied, constitute an express

and overt religious gerrymander.

        99.     The GATHERING ORDERS, on their face and as applied, have caused, are

causing, and will continue to cause Lighthouse immediate and irreparable harm, and actual and

undue hardship.

        100.    Lighthouse has no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

        WHEREFORE, Lighthouse respectfully prays for relief against the Commonwealth as

hereinafter set forth in its prayer for relief.

                    COUNT II—THE GATHERING ORDERS VIOLATE
                    PLAINTIIFF’S RIGHT TO PEACEABLE ASSEMBLY
                          UNDER THE FIRST AMENDMENT

        101.    Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

        102.    The First Amendment to the United States Constitution, as applied to the states by

the Fourteenth Amendment, prohibits the Commonwealth from abridging the right of the people

peaceably to assemble.

        103.    The GATHERING ORDERS, on their face and as applied, are an unconstitutional

prior restraint on Lighthouse’s right to assemble.

        104.    The GATHERING ORDERS, on their face and as applied, unconstitutionally

discriminate on the basis of viewpoint.

        105.    The GATHERING ORDERS, on their face and as applied, unconstitutionally

discriminate on the basis of content.




                                                  25
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 26 of 50 PageID# 26



          106.   The Commonwealth lacks a compelling, legitimate, or rational interest in the

GATHERING ORDERS’ application of differential standards for churches and religious

gatherings than those applicable to exempted businesses or non-religious entities.

          107.   The GATHERING ORDERS, on their face and as applied, are not the least

restrictive means to accomplish any permissible government purpose sought to be served by the

orders.

          108.   The GATHERING ORDERS, on their face and as applied, are not narrowly tailored

to serve the government’s purported interest.

          109.   The GATHERING ORDERS, on their face and as applied, do not leave open ample

alternative channels of communication for Lighthouse.

          110.   The GATHERING ORDERS, on their face and as applied, are irrational and

unreasonable and impose unjustifiable and unreasonable restrictions on Lighthouse’s

constitutionally protected right to assemble.

          111.   The GATHERING ORDERS, on their face and as applied, impermissibly vest

unbridled discretion in the hands of government officials, including Governor Northam and his

designees, to apply or not apply the GATHERING ORDERS in a manner to restrict free assembly.

          112.   The GATHERING ORDERS, on their face and as applied, are underinclusive by

limiting their gathering prohibitions to only certain businesses or organizations deemed “non-

essential.”

          113.   The GATHERING ORDERS, on their face and as applied, are unconstitutionally

vague and overbroad as they chill and abridge the free assembly rights of Lighthouse.

          114.   On their face and as applied, the GATHERING ORDERS’ violation of

Lighthouse’s right to free assembly have caused, are causing, and will continue to cause

Lighthouse to suffer immediate and irreparable injury and undue and actual hardship.

                                                26
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 27 of 50 PageID# 27



          115.   Lighthouse has no other adequate remedy at law to correct the continuing

deprivation of its most cherished liberties.

          WHEREFORE, Lighthouse respectfully prays for the relief against the Commonwealth as

hereinafter set forth in its prayer for relief.

                     COUNT III - THE GATHERING ORDERS VIOLATE
                     PLAINTIFF’S RIGHTS TO FREEDOM OF SPEECH
                           UNDER THE FIRST AMENDMENT

          116.   Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

          117.   The Free Speech Clause of the First Amendment to the United States Constitution,

as applied to the states by the Fourteenth Amendment, prohibits the Commonwealth from

abridging Lighthouse’s freedom of speech.

          118.   The GATHERING ORDERS, on their face and as applied, are an unconstitutional

prior restraint on Lighthouse’s speech.

          119.   The GATHERING ORDERS, on their face and as applied, unconstitutionally

discriminate on the basis of viewpoint.

          120.   The GATHERING ORDERS, on their face and as applied, unconstitutionally

discriminate on the basis of content.

          121.   The Commonwealth lacks a compelling, legitimate, or rational interest in the

GATHERING ORDERS’ application of different standards for churches and religious gatherings

than those applicable to exempted businesses and non-religious entities.

          122.   The GATHERING ORDERS, on their face and as applied, are not the least

restrictive means to accomplish any permissible government purpose sought to be served by the

orders.



                                                  27
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 28 of 50 PageID# 28



        123.    The GATHERING ORDERS, on their face and as applied, are not narrowly tailored

to serve the government’s purported interest.

        124.    The GATHERING ORDERS, on their face and as applied, do not leave open ample

alternative channels of communication for Lighthouse.

        125.    The GATHERING ORDERS, on their face and as applied, are irrational and

unreasonable and impose unjustifiable and unreasonable restrictions on Lighthouse’s

constitutionally protected speech.

        126.    The GATHERING ORDERS, on their face and as applied, impermissibly vest

unbridled discretion in the hands of government officials, including Governor Northam and his

designees, to apply or not apply the GATHERING ORDERS in a manner to restrict free speech.

        127.    The GATHERING ORDERS, on their face and as applied, are underinclusive by

limiting their prohibitions to only certain entities, organizations, or businesses deemed “non-

essential.”

        128.    The GATHERING ORDERS, on their face and as applied, are unconstitutionally

overbroad as they chill and abridge the free speech rights of Lighthouse.

        129.    On their face and as applied, the GATHERING ORDERS’ violation of

Lighthouse’s rights to free speech have caused, are causing, and will continue to cause Lighthouse

to suffer immediate and irreparable injury and undue and actual hardship.

        130.    Lighthouse has no other adequate remedy at law to correct the continuing

deprivation of its most cherished liberties.

        WHEREFORE, Lighthouse respectfully prays for the relief against the Commonwealth as

hereinafter set forth in its prayer for relief.




                                                  28
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 29 of 50 PageID# 29



                  COUNT IV—THE GATHERING ORDERS VIOLATE
             THE ESTABLISHMENT CLAUSE OF THE FIRST AMENDMENT

          131.   Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

          132.   The Establishment Clause of the First Amendment to the United States

Constitution, as applied to the states by the Fourteenth Amendment, prohibits the government from

establishing a religion.

          133.   The Establishment Clause also prohibits excessive government entanglement with

religion.

          134.   The Establishment Clause also prohibits the government from showing hostility

towards religion and prohibits showing favoritism towards one religious sect over another or

between non-religion and religion.

          135.   The 10-person government mandated limit in the GATHERING ORDERS imposed

on religious gatherings in churches violates the Establishment Clause because the Commonwealth

of Virginia thereby dictates the manner in which Christians and churches must worship with no

more than 10 people or worship online, even when Lighthouse has no ability to broadcast worship

online.

          136.   The Establishment Clause does not permit the Commonwealth of Virginia to dictate

under penalty of criminal sanctions the manner, style, form, practices, or sacraments of religious

worship and thereby impose its own version of religious worship on every church and citizen of

the Commonwealth.

          137.   In fact, as the Supreme Court has unequivocally stated, “[i]f there is any fixed star

in our constitutional constellation, it is that no official, high or petty, can prescribe what shall be

orthodox in politics, nationalism, religion, or other matters of opinion or force citizens to confess



                                                  29
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 30 of 50 PageID# 30



by word or act their faith threrein.” W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943)

(emphasis added).

       138.    The Commonwealth, through Governor Northam’s GATHERING ORDERS, is

purporting to prescribe what shall be orthodox in matters of religious worship, and is thus running

roughshod over the Establishment Clause.

       139.    The GATHERING ORDERS, on their face and as applied, permit the

Commonwealth to display impermissible hostility towards religious gatherings.

       140.    The GATHERING ORDERS, on their face and as applied, impermissibly show

favoritism towards certain non-religious gatherings over religious gatherings.

       141.    The GATHERING ORDERS, on their face and as applied, violate the

Establishment Clause because they excessively entangle the government with religion.

       142.    The GATHERING ORDERS, on their face and as applied, purport to inform

religious adherents and believers how they may choose to worship, assemble together, or engage

in their religious freedoms.

       143.    The GATHERING ORDERS, on their face and as applied, purport to establish an

acceptable method of religious practice and worship, place a numerical limitation on the scope of

how such religious practice and worship may occur, and provide a government imprimatur for

only certain forms of “permissible” worship.

       144.    The GATHERING ORDERS, on their face and as applied, demonstrate overt

hostility to religious practice and worship that does not conform to government sanctioned

religious exercises.

       145.    The GATHERING ORDERS, on their face and as applied, have caused, are

causing, and will continue to cause Lighthouse immediate and irreparable harm, and actual and

undue hardship.

                                                 30
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 31 of 50 PageID# 31



        146.    Lighthouse has no adequate remedy at law to correct the continuing deprivation of

its most cherished constitutional liberties.

        WHEREFORE, Lighthouse respectfully prays for the relief against the Commonwealth as

hereinafter set forth in their prayer for relief.

                     COUNT V—THE GATHERING ORDERS VIOLATE
                      PLAINTIFF’S RIGHT TO EQUAL PROTECTION
                        UNDER THE FOURTEENTH AMENDMENT

        147.    Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

        148.    The Fourteenth Amendment to the United States Constitution guarantees

Lighthouse the right to equal protection under the law.

        149.    The GATHERING ORDERS, on their face and as applied, are an unconstitutional

abridgement of Lighthouse’s right to equal protection under the law, are not neutral, and

specifically target Lighthouse’s and other religious gatherings for unequal treatment.

        150.    The GATHERING ORDERS, on their face and as applied, are an unconstitutional

abridgment of Lighthouse’s right to equal protection because they permit the Commonwealth to

treat Lighthouse differently from other similarly situated businesses and non-religious entities on

the basis of the content and viewpoint of Lighthouse’s gatherings.

        151.    The GATHERING ORDERS, on their face and as applied, impermissibly

discriminate between certain non-religious gatherings and religious gatherings.

        152.    The Commonwealth lacks a compelling, legitimate, or rational interest in the

GATHERING ORDERS’ application of different standards for churches and religious gatherings

than those applicable to exempted businesses or non-religious entities.

        153.    The GATHERING ORDERS, on their face and as applied, are not the least

restrictive means to accomplish any permissible government purpose sought to be served.

                                                    31
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 32 of 50 PageID# 32



         154.   The GATHERING ORDERS, on their face and as applied, do not have a rational

basis.

         155.   The GATHERING ORDERS, on their face and as applied, are irrational and

unjustifiable and impose irrational and unjustifiable restrictions on Lighthouse’s religious

gatherings.

         156.   The GATHERING ORDERS, on their face and as applied, have caused, are

causing, and will continue to cause Lighthouse immediate and irreparable harm, and actual and

undue hardship.

         157.   Lighthouse has no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

         WHEREFORE, Lighthouse respectfully prays for relief against the Commonwealth as

hereinafter set forth in its prayer for relief.

                 COUNT VI—THE GATHERING ORDERS VIOLATE
          PLAINTIFF’S RIGHT TO A REPUBLICAN FORM OF GOVERNMENT
             UNDER THE GUARANTEE CLAUSE OF ARTICLE IV, § 4 OF
                      THE UNITED STATES CONSTITUTION

         158.   Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

         159.   Article IV, § 4 of the United States Constitution requires the United States to

guarantee to every citizen in the nation a republican form of government.

         160.   The Guarantee Clause’s distinguishing feature is that the republican form of

government it guarantees is the right of the people to choose their own governmental

administration and pass their own laws.

         161.   As interpreted by the federal judiciary and prominent scholars, the Guarantee

Clause mandates that the federal government guarantee a form of government for all citizens in



                                                  32
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 33 of 50 PageID# 33



which supreme power resides in a body of citizens entitled to vote and exercised by elected officers

responsible to such citizens.

        162.    The GATHERING ORDERS’ express, unilateral, and unequivocal exercises of

purported executive authority over the constitutional rights of Lighthouse deprive Lighthouse of

the right to select its own government administration, pass its own laws, and maintain a

government administration directly responsible to the people, including by laws that are enacted

by the legislature in constitutional recognition of the separation of powers.

        163.    The impermissible exercise of exclusive and unaccountable executive authority

violates the Guarantee Clause of the United States Constitution.

        164.    The GATHERING ORDERS, on their face and as applied, have caused, are

causing, and will continue to cause Lighthouse immediate and irreparable harm, and actual and

undue hardship.

        165.    Lighthouse has no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

        WHEREFORE, Lighthouse respectfully prays for the relief against the Commonwealth as

hereinafter set forth in its prayer for relief.

              COUNT VII—THE GATHERING ORDERS VIOLATE
           PLAINTIFF’S RIGHT TO FREE EXERCISE OF RELIGION
      UNDER ARTICLE I, SECTION 16 OF THE CONSTITUTION OF VIRGINIA

        166.    Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

        167.    Article I, § 16 of the Constitution of Virginia states:

        That religion or the duty which we owe to our Creator, and the manner of discharging it,
        can be directed only by reason and conviction, not by force or violence; and, therefore, all
        men are equally entitled to the free exercise of religion, according to the dictates of
        conscience; and that it is the mutual duty of all to practice Christian forbearance, love, and
        charity towards each other. No man shall be compelled to frequent or support any religious

                                                  33
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 34 of 50 PageID# 34



        worship, place, or ministry whatsoever, nor shall be enforced, restrained, molested, or
        burthened in his body or goods, nor shall otherwise suffer on account of his religious
        opinions or belief; but all men shall be free to profess and by argument to maintain their
        opinions in matters of religion, and the same shall in nowise diminish, enlarge, or affect
        their civil capacities. And the General Assembly shall not prescribe any religious test
        whatever, or confer any peculiar privileges or advantages on any sect or denomination, or
        pass any law requiring or authorizing any religious society, or the people of any district
        within this Commonwealth, to levy on themselves or others, any tax for the erection or
        repair of any house of public worship, or for the support of any church or ministry; but it
        shall be left free to every person to select his religious instructor, and to make for his
        support such private contract as he shall please.

(Emphasis added).

        168.    Lighthouse has sincerely held religious beliefs that Scripture is the infallible,

inerrant word of the Lord Jesus Christ, and that it is to follow its teachings.

        169.    Lighthouse has sincerely held religious beliefs, rooted in Scripture’s commands

(e.g., Hebrews 10:25), that followers of Jesus Christ are not to forsake the assembling of

themselves together, and that they are to do so even more in times of peril and crisis. Indeed, the

entire purpose of the Church (in Greek “ekklesia,” meaning “assembly”) is to assemble together

Christians to worship Almighty God.

        170.    The GATHERING ORDERS, on their face and as applied, target Lighthouse’s

sincerely held religious beliefs by prohibiting religious gatherings.

        171.    The GATHERING ORDERS, on their face and as applied, impermissibly burden

Lighthouse’s sincerely held religious beliefs, compel Lighthouse to either change those beliefs or

to act in contradiction to them, and force Lighthouse to choose between the teachings and

requirements of its sincerely held religious beliefs in the commands of Scripture and the

Commonwealth’s imposed value system.

        172.    The GATHERING ORDERS, on their face and as applied, place Lighthouse in an

irresolvable conflict between compliance with the GATHERING ORDERS and its sincerely held

religious beliefs.

                                                  34
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 35 of 50 PageID# 35



       173.    The GATHERING ORDERS, on their face and as applied, put substantial pressure

on Lighthouse to violate its sincerely held religious beliefs by ignoring the fundamental teachings

and tenets of Scripture concerning the assembling of Believers.

       174.    The GATHERING ORDERS, on their face and as applied, are neither neutral nor

generally applicable, but rather specifically and discriminatorily target the religious beliefs,

speech, assembly, and viewpoint of Lighthouse.

       175.    The GATHERING ORDERS, on their face and as applied, constitute a substantial

burden on Lighthouse’s sincerely held religious beliefs.

       176.    The Commonwealth lacks a compelling, legitimate, or rational interest in the

GATHERING ORDERS’ application of different standards for churches and religious gatherings

than those applicable to exempted businesses or non-religious entities.

       177.    Even if the GATHERING ORDERS’ restriction on religious gatherings were

supported by a compelling interest, which it is not, they are not the least restrictive means to

accomplish the government’s purported interest.

       178.    The GATHERING ORDERS, on their face and as applied, fail to accommodate

Lighthouse’s sincerely held religious beliefs.

       179.    The GATHERING ORDERS, on their face and as applied, specifically target

Lighthouse’s sincerely held religious beliefs and set up a system of individualized exemptions that

permits certain other similarly situated businesses or non-religious entities to continue operations

under certain guidelines while prohibiting religious gatherings, such as Lighthouse’s church and

religious gatherings, from operating with similar guidelines.

       180.    The GATHERING ORDERS, on their face and as applied, constitute an express

and overt religious gerrymander.




                                                 35
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 36 of 50 PageID# 36



        181.    The GATHERING ORDERS, on their face and as applied, have caused, are

causing, and will continue to cause Lighthouse immediate and irreparable harm, and actual and

undue hardship.

        182.    Lighthouse has no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

        WHEREFORE, Lighthouse respectfully prays for relief against the Commonwealth as

hereinafter set forth in its prayer for relief.

             COUNT VIII—THE GATHERING ORDERS VIOLATE
        PLAINTIFF’S RIGHT TO FREEDOM OF SPEECH AND ASSEMBLY
      UNDER ARTICLE I, SECTION 12 OF THE CONSTITUTION OF VIRGINIA

        183.    Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

        184.    Article I, Section 12 of the Constitution of Virginia states:

        That the freedoms of speech and of the press are among the great bulwarks of liberty,
        and can never be restrained except by despotic governments; that any citizen may
        freely speak, write, and publish his sentiments on all subjects, being responsible for the
        abuse of that right; that the General Assembly shall not pass any law abridging the freedom
        of speech or of the press, nor the right of the people peaceably to assemble, and to petition
        the government for the redress of grievances.

(Emphasis added).

        185.    The GATHERING ORDERS, on their face and as applied, are an unconstitutional

prior restraint on Lighthouse’s speech and right to assembly.

        186.    The GATHERING ORDERS, on their face and as applied, unconstitutionally

discriminate on the basis of viewpoint.

        187.    The GATHERING ORDERS, on their face and as applied, unconstitutionally

discriminate on the basis of content.




                                                  36
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 37 of 50 PageID# 37



          188.   The Commonwealth lacks a compelling, legitimate, or rational interest in the

GATHERING ORDERS’ application of different standards for churches and religious gatherings

than those applicable to exempted businesses and non-religious entities.

          189.   The GATHERING ORDERS, on their face and as applied, are not the least

restrictive means to accomplish any permissible government purpose sought to be served by the

orders.

          190.   The GATHERING ORDERS, on their face and as applied, are not narrowly tailored

to serve the government’s purported interest.

          191.   The GATHERING ORDERS, on their face and as applied, do not leave open ample

alternative channels of communication for Lighthouse.

          192.   The GATHERING ORDERS, on their face and as applied, are irrational and

unreasonable and impose unjustifiable and unreasonable restrictions on Lighthouse’s

constitutionally protected speech and right to assemble.

          193.   The GATHERING ORDERS, on their face and as applied, impermissibly vest

unbridled discretion in the hands of government officials, including Governor Northam and his

designees, to apply or not apply the GATHERING ORDERS in a manner to restrict free speech

and assembly.

          194.   The GATHERING ORDERS, on their face and as applied, are underinclusive by

limiting their prohibitions to only certain entities, organizations, or businesses deemed “non-

essential.”

          195.   The GATHERING ORDERS, on their face and as applied, are unconstitutionally

overbroad as they chill and abridge the free speech and assembly rights of Lighthouse.




                                                37
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 38 of 50 PageID# 38



        196.    On their face and as applied, the GATHERING ORDERS’ violation of

Lighthouse’s rights to free speech and assembly have caused, are causing, and will continue to

cause Lighthouse to suffer immediate and irreparable injury and undue and actual hardship.

        197.    Lighthouse has no other adequate remedy at law to correct the continuing

deprivation of its most cherished liberties.

        WHEREFORE, Lighthouse respectfully prays for the relief against the Commonwealth as

hereinafter set forth in its prayer for relief.

                      COUNT IX—THE GATHERING ORDERS VIOLATE
                      PLAINTIFF’S RIGHT TO HAVE LAWS SUSPENDED
                       ONLY BY THE VIRGINIA GENERAL ASSEMBLY

        198.    Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

        199.    Article I, Section 7 of the Constitution of Virginia states “[t]hat all power of

suspending laws, or the execution of laws, by any authority, without consent of the representatives

of the people, is injurious to their rights, and ought not to be exercised.”

        200.    The GATHERING ORDERS’ express, unilateral, and unequivocal exercise of

purported executive authority over the constitutional rights of Lighthouse deprive Lighthouse of

the right to select its own government administration, pass its own laws, and maintain a

government administration directly responsible to the people, including by laws that are enacted

by the legislature.

        201.    The impermissible exercise of such executive authority violated the Constitution of

Virginia by purporting to suspend constitutional rights and laws of the Commonwealth without

legislative exercise of such suspension.




                                                  38
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 39 of 50 PageID# 39



        202.    The GATHERING ORDERS, on their face and as applied, have caused, are

causing, and will continue to cause Lighthouse immediate and irreparable harm, and actual and

undue hardship.

        203.    Lighthouse has no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

        WHEREFORE, Lighthouse respectfully prays for the relief against the Commonwealth as

hereinafter set forth in its prayer for relief.

                                       STATUTORY CLAIMS

 COUNT X—THE GATHERING ORDERS VIOLATE PLAINTIFF’S RIGHTS UNDER
    THE RELIGIOUS LAND USE AND INSTITUTIONALIZED PERSONS ACT

        204.    Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

        205.    The Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc–

2000cc-5 (“RLUIPA”), states that “[n]o government shall impose or implement a land use

regulation in a manner that imposes a substantial burden on the religious exercise of a person,

including a religious assembly or institution.” 42 U.S.C. § 2000cc(a)(1). If the government does

impose such a restriction, it must then demonstrate that such a burden on the religious assembly is

supported by a compelling interest and is the least restrictive means to further that alleged interest.

        206.    RLUIPA further mandates that no government “impose or implement a land use

regulation in a manner that treats a religious assembly or institution on less than equal terms with

a nonreligious assembly or institution.” 42 U.S.C. § 2000cc(b)(1).

        207.    RLUIPA further states that “[n]o government shall impose or implement a land use

regulation that (A) totally excludes religious assemblies from a jurisdiction; or (B) unreasonably




                                                  39
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 40 of 50 PageID# 40



limits religious assemblies, institutions, or structures within a jurisdiction.” 42 U.S.C.

§ 2000cc(b)(3).

       208.    Lighthouse has sincerely held religious beliefs that Scripture is the infallible,

inerrant word of the Lord Jesus Christ, and that Lighthouse is to follow its teachings.

       209.    Lighthouse has sincerely held religious beliefs, rooted in Scripture’s commands

(e.g., Hebrews 10:25), that followers of Jesus Christ are not to forsake the assembling of

themselves together, and that they are to do so even more in times of peril and crisis. Indeed, the

entire purpose of the Church (in Greek “ekklesia,” meaning “assembly”) is to assemble together

Christians to worship Almighty God.

       210.    The GATHERING ORDERS, on their face and as applied, target Lighthouse’s

sincerely held religious beliefs by prohibiting religious gatherings.

       211.    The GATHERING ORDERS, on their face and as applied, impermissibly and

substantially burden Lighthouse’s sincerely held religious beliefs, compel Lighthouse to either

change those beliefs or to act in contradiction to them, and force Lighthouse to choose between

the teachings and requirements of its sincerely held religious beliefs in the commands of Scripture

and the Commonwealth’s imposed value system.

       212.    The GATHERING ORDERS, on their face and as applied, constitute a substantial

burden on Lighthouse’s sincerely held religious beliefs.

       213.    The Commonwealth lacks a compelling interest in the GATHERING ORDERS’

application of different standards for churches and religious gatherings than those applicable to

exempted businesses and non-religious entities.

       214.    Even if the GATHERING ORDERS’ restrictions on religious gatherings was

supported by a compelling interest, which it is not, they are not the least restrictive means to

accomplish the government’s purported interest.

                                                 40
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 41 of 50 PageID# 41



        215.      The GATHERING ORDERS, on their face and as applied, have caused, are

causing, and will continue to cause Lighthouse immediate and irreparable harm, and actual and

undue hardship.

        216.      Lighthouse has no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

        WHEREFORE, Lighthouse respectfully prays for relief against the Commonwealth as

hereinafter set forth in its prayer for relief.

                     COUNT XI—THE GATHERING ORDERS VIOLATE
                            PLAINTIIFF’S RIGHTS UNDER
                     THE VIRGINIA ACT FOR RELIGIOUS FREEDOM

        217.      Lighthouse hereby realleges and adopts each and every allegation in paragraphs 1–

83 above.

        218.      The Virginia Act for Religious Freedom, Va. Code. § 57-1, et seq., provides, in

pertinent part:

        Whereas, Almighty God hath created the mind free; that all attempts to
        influence it by temporal punishment, or burthens, or by civil incapacitations,
        tend only to beget habits of hypocrisy and meanness, and are a departure from
        the plan of the Holy Author of our religion, who, being Lord both of body and
        mind, yet chose not to propagate it by coercions on either, as was in his Almighty
        power to do; that the impious presumption of legislators and rulers, civil as well as
        ecclesiastical, who, being themselves but fallible and uninspired men, have
        assumed dominion over the faith of others, setting up their own opinions and modes
        of thinking as the only true and infallible, and as such endeavoring to impose them
        on others, have established and maintained false religions over the greatest part of
        the world, and through all time; that to compel a man to furnish contributions of
        money for the propagation of opinions which he disbelieves, is sinful and
        tyrannical, and even the forcing him to support this or that teacher of his own
        religious persuasion, is depriving him of the comfortable liberty of giving his
        contributions to the particular pastor whose morals he would make his pattern, and
        whose powers he feels most persuasive to righteousness, and is withdrawing from
        the ministry those temporary rewards which, proceeding from an approbation of
        their personal conduct, are an additional incitement to earnest and unremitting
        labors, for the instruction of mankind; that our civil rights have no dependence on
        our religious opinions any more than our opinions in physics or geometry; that
        therefore the proscribing any citizen as unworthy the public confidence by laying

                                                  41
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 42 of 50 PageID# 42



       upon him an incapacity of being called to offices of trust and emolument, unless he
       profess or renounce this or that religious opinion, is depriving him injuriously of
       those privileges and advantages to which, in common with his fellow citizens, he
       has a natural right; that it tends only to corrupt the principles of that religion it is
       meant to encourage, by bribing, with a monopoly of worldly honors and
       emoluments, those who will externally profess and conform to it; that though,
       indeed, those are criminal who do not withstand such temptation, yet, neither are
       those innocent who lay the bait in their way; that to suffer the civil magistrate to
       intrude his powers into the field of opinion, and to restrain the profession or
       propagation of principles on supposition of their ill tendency, is a dangerous fallacy,
       which at once destroys all religious liberty, because he, being of course judge of
       that tendency, will make his opinions the rules of judgment, and approve or
       condemn the sentiments of others only as they shall square with or differ from his
       own; that it is time enough for the rightful purposes of civil government, for its
       officers to interfere, when principles break out into overt acts against peace and
       good order; and finally, that truth is great and will prevail, if left to herself; that she
       is the proper and sufficient antagonist to error, and has nothing to fear from the
       conflict, unless by human interposition disarmed of her natural weapons, free
       argument and debate; errors ceasing to be dangerous when it is permitted freely to
       contradict them
       Be it enacted by the General Assembly, That no man shall be compelled to frequent
       or support any religious worship, place or ministry whatsoever, nor shall be
       enforced, restrained, molested or burthened, in his body or goods, nor shall
       otherwise suffer on account of his religious opinions or belief; but that all men
       shall be free to profess, and by argument to maintain, their opinions in matters
       of religion, and that the same shall in no wise diminish, enlarge or affect their civil
       capacities.
       And though we well know that this Assembly, elected by the people for the ordinary
       purposes of legislation only, have no power to restrain the acts of succeeding
       assemblies constituted with powers equal to our own, and that, therefore, to declare
       this act to be irrevocable would be of no effect in law; yet we are free to declare,
       and do declare, that the rights hereby asserted are of the natural rights of mankind;
       and that if any act shall be hereafter passed to repeal the present, or to narrow its
       operation, such act will be an infringement of natural right.

Va. Code. § 57-1 (emphasis added) (internal quotation marks omitted).

   219.        Virginia’s Act for Religious Freedom also states:

       No government entity shall substantially burden a person's free exercise of religion
       even if the burden results from a rule of general applicability unless it demonstrates
       that application of the burden to the person is (i) essential to further a compelling
       governmental interest and (ii) the least restrictive means of furthering that
       compelling governmental interest.

Va. Code § 57-2.02(B).

                                                   42
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 43 of 50 PageID# 43



        220.    Lighthouse has sincerely held religious beliefs that Scripture is the infallible,

inerrant word of the Lord Jesus Christ, and that it is to follow its teachings.

        221.    Lighthouse has sincerely held religious beliefs, rooted in Scripture’s commands

(e.g., Hebrews 10:25), that followers of Jesus Christ are not to forsake the assembling of

themselves together, and that they are to do so even more in times of peril and crisis. Indeed, the

entire purpose of the Church (in Greek “ekklesia,” meaning “assembly”) is to assemble together

Christians to worship Almighty God.

        222.    The GATHERING ORDERS, on their face and as applied, target Lighthouse’s

sincerely held religious beliefs by prohibiting religious gatherings.

        223.    The GATHERING ORDERS, on their face and as applied, impermissibly burden

Lighthouse’s sincerely held religious beliefs, compel Lighthouse to either change those beliefs or

to act in contradiction to them, and force Lighthouse to choose between the teachings and

requirements of its sincerely held religious beliefs in the commands of Scripture and the

Commonwealth’s imposed value system.

        224.    The GATHERING ORDERS, on their face and as applied, place Lighthouse in an

irresolvable conflict between compliance with the GATHERING ORDERS and its sincerely held

religious beliefs.

        225.    The GATHERING ORDERS, on their face and as applied, put substantial pressure

on Lighthouse to violate its sincerely held religious beliefs by ignoring the fundamental teachings

and tenets of Scripture concerning the assembling of Believers.

        226.    The GATHERING ORDERS, on their face and as applied, are neither neutral nor

generally applicable, but rather specifically and discriminatorily target the religious beliefs,

speech, assembly, and viewpoint of Lighthouse.




                                                  43
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 44 of 50 PageID# 44



        227.    The GATHERING ORDERS, on their face and as applied, constitute a substantial

burden on Lighthouse’s sincerely held religious beliefs.

        228.    The Commonwealth lacks a compelling, legitimate, or rational interest in the

GATHERING ORDERS’ application of different standards for churches and religious gatherings

than those applicable to exempted businesses or non-religious entities.

        229.    Even if the GATHERING ORDERS’ restriction on religious gatherings were

supported by a compelling interest, which it is not, they are not the least restrictive means to

accomplish the government’s purported interest.

        230.    The GATHERING ORDERS, on their face and as applied, fail to accommodate

Lighthouse’s sincerely held religious beliefs.

        231.    The GATHERING ORDERS, on their face and as applied, specifically target

Lighthouse’s sincerely held religious beliefs and set up a system of individualized exemptions that

permits certain other similarly situated businesses or non-religious entities to continue operations

under certain guidelines while prohibiting religious gatherings, such as Lighthouse’s church and

religious gatherings, from operating with similar guidelines.

        232.    The GATHERING ORDERS, on their face and as applied, constitute an express

and overt religious gerrymander.

        233.    The GATHERING ORDERS, on their face and as applied, have caused, are

causing, and will continue to cause Lighthouse immediate and irreparable harm, and actual and

undue hardship.

        234.    Lighthouse has no adequate remedy at law to correct the continuing deprivation of

its most cherished liberties.

        WHEREFORE, Lighthouse respectfully prays for relief against the Commonwealth as

hereinafter set forth in its prayer for relief.

                                                  44
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 45 of 50 PageID# 45



                                    PRAYER FOR RELIEF

       WHEREFORE, Lighthouse prays for relief as follows:

       A.      That the Court issue a Temporary Restraining Order restraining and enjoining

Governor Northam, all Commonwealth officers, agents, employees, and attorneys, and all other

persons in active concert or participation with them, from enforcing, attempting to enforce,

threatening to enforce, or otherwise requiring compliance with the GATHERING ORDERS or any

other order to the extent any such order prohibits religious worship services at Lighthouse, or in-

person church services at Lighthouse if Lighthouse meets the social distancing, enhanced

sanitization, and personal hygiene guidelines pursuant to which the Commonwealth allows so-

called “essential” commercial and non-religious entities (e.g., beer, wine, and liquor stores,

warehouse clubs, ‘big box” and ‘supercenter’ stores) to accommodate gatherings of persons

without numerical limit. To be clear, Lighthouse merely seeks a TRO preventing Lighthouse,

its pastor, and its members from being subject to criminal sanctions for having more than

10 people at its worship service on Sunday. In making such a request, Lighthouse merely seeks

to be treat equally with other businesses, and seeks only to be permitted to meet without the 10-

person limit so long as they abide by social distancing, enhanced sanitizing, and personal hygiene

recommendations that other businesses are allowed to follow and remain open.

       B.      That the Court issue a Preliminary Injunction pending trial, and a Permanent

Injunction upon judgment, restraining and enjoining Governor Northam, all Commonwealth

officers, agents, employees, and attorneys, and all other persons in active concert or participation

with them, from enforcing the GATHERING ORDERS so that:

               i.      The Commonwealth will not apply the GATHERING ORDERS in any

                       manner as to infringe Lighthouse’s constitutional and statutory rights by

                       discriminating against their right to assembly, speech, free exercise of


                                                45
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 46 of 50 PageID# 46



                      religion, equal protection, and all other constitutional and statutory rights

                      outlined herein;

               ii.    The Commonwealth will apply the GATHERING ORDERS in a manner

                      that treats Lighthouse’s religious gatherings on equal terms as gatherings

                      for or in so-called “essential” businesses and non-religious entities;

               iii.   The Commonwealth will permit religious gatherings so long as they comply

                      with the same social distancing and personal hygiene recommendations

                      pursuant to which the Commonwealth allows so-called “essential”

                      commercial and non-religious entities (e.g., beer, wine, and liquor stores,

                      warehouse clubs, and supercenters) to accommodate gatherings of persons

                      without numerical limit under the GATHERING ORDERS;

               iv.    The Commonwealth will permit Lighthouse the opportunity to comport

                      their behavior to any further limitations or restrictions that the

                      Commonwealth may impose in any future modification, revision, or

                      amendment of the GATHERING ORDERS or similar legal directive;

               v.     The Commonwealth will cease issuing notices of criminal violation to

                      Lighthouse’s Pastor, members, and/or attendees; and

               vii.   The Commonwealth will not bring any further enforcement, criminal, or

                      other public health actions against Lighthouse as threatened in Governor

                      Northam’s public statements and citations issued to Pastor Wilson.

       C.      That the Court render a Declaratory Judgment declaring that the GATHERING

ORDERS both on their face and as applied by the Commonwealth are unconstitutional under the

United States Constitution and Constitution of Virginia, and further declaring that:




                                                46
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 47 of 50 PageID# 47



            i.     The Commonwealth has violated Lighthouse’s rights to freedom of

                   assembly by impermissibly prohibiting religious gatherings;

            ii.    The Commonwealth has violated Lighthouse’s rights to freedom of speech

                   by impermissibly prohibiting religious gatherings;

            iii.   The Commonwealth has violated Lighthouse’s rights to free exercise of

                   religion by impermissibly prohibiting religious gatherings, substantially

                   burdening their sincerely held religious beliefs, applying criteria that are

                   neither neutral nor generally applicable to religious and non-religious

                   gatherings, by establishing a religious gerrymander against religious

                   gatherings, and by establishing a system of individualized exemptions that

                   exclude similarly situated non-religious gatherings from the prohibitions

                   applicable to Lighthouse’s religious gatherings;

            iv.    The Commonwealth has violated Lighthouses’ rights to equal protection of

                   the laws by impermissibly prohibiting religious gatherings, and by applying

                   criteria that treats religious gatherings in a discriminatory and dissimilar

                   manner as that applied to various non-religious gatherings;

            v.     The Commonwealth has violated the Establishment Clause by

                   impermissibly demonstrating hostility towards religious gatherings and by

                   impermissibly showing favoritism to certain non-religious gatherings;

            vi.    The Commonwealth has violated the Guarantee Clause by impermissibly

                   exercising executive authority in an unconstitutional manner;

            vii.   The Commonwealth has violated the Religious Land Use and

                   Institutionalized Persons Act by substantially and impermissibly burdening

                   Lighthouse’s sincerely held religious beliefs and treating unequally as

                                            47
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 48 of 50 PageID# 48



                         compared to other non-religious assemblies or institutions, by imposing

                         draconian prohibitions on Lighthouse’s sincerely held religious beliefs

                         without a compelling government interest, and without deploying the least

                         restrictive means to achieve any permissible government interest; and

                 viii.   The Commonwealth has violated the Virginia Act for Religious Freedom

                         by substantially and impermissibly burdening Lighthouse’s sincerely held

                         religious beliefs and treating them unequally as compared to other non-

                         religious assemblies or institutions, by imposing draconian prohibitions on

                         Lighthouse’s sincerely held religious beliefs without a compelling

                         government interest, without deploying the least restrictive means to

                         achieve any permissible government interest, and without providing clear

                         and convincing evidence that its GATHERING ORDERS are supported by

                         a compelling government interest and deploy the least restrictive means.

       D.        That the Court award Lighthouse nominal damages for the violation of

Lighthouse’s constitutional rights.

       E.        That the Court adjudge, decree, and declare the rights and other legal relations

within the subject matter here in controversy so that such declaration shall have the full force and

effect of final judgment.

       F.        That the Court retain jurisdiction over the matter for the purposes of enforcing the

Court’s order.

       G.        That the Court declare Lighthouse is prevailing parties and award Lighthouse the

reasonable costs and expenses of this action, including a reasonable attorney’s fee, in accordance

with 42 U.S.C. § 1988 and Va. Code § 57-2.02(D).




                                                  48
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 49 of 50 PageID# 49



       H.      That the Court grant such other and further relief as the Court deems equitable and

just under the circumstances.

                                Respectfully submitted,

                                       /s/ Daniel J. Schmid
                                       Mathew D. Staver*
                                       Horatio G. Mihet*
                                       Roger K. Gannam*
                                       Daniel J. Schmid
                                              VA Bar No. 84415
                                       Attorneys for Plaintiff
                                       LIBERTY COUNSEL
                                       P.O. Box 540774
                                       Orlando, FL 32854
                                       Phone: (407) 875-1776
                                       Facsimile: (407) 875-0770
                                       Email: court@lc.org
                                              hmihet@lc.org
                                              rgannam@lc.org
                                              dschmid@lc.org

                                       *Pro hac vice applications pending




                                                49
Case 2:20-cv-00204-AWA-RJK Document 1 Filed 04/24/20 Page 50 of 50 PageID# 50



                                       VERIFICATION

       I, Kevin Wilson, am over the age of eighteen years and the Pastor of Lighthouse Fellowship

Church, the Plaintiff in this action. The statements and allegations that pertain to me and/or

Plaintiff Lighthouse Fellowship Church or which I make in this VERIFIED COMPLAINT are true

and correct, and based upon my personal knowledge (unless otherwise indicated). If called upon

to testify to their truthfulness, I would and could do so competently. I declare under penalty of

perjury, under the laws of the United States and the Commonwealth of Virginia, that the foregoing

statements are true and correct to the best of my knowledge.

       Dated: April 24, 2020

                                            /s/ Kevin Wilson
                                            Kevin Wilson




                                               50
